Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
2.	Applicant’s election without traverse of Group I, claims 5-6, 9, 18, 20-26, 30-32, 78-79, 82, 87-88, 93, 100, 105, 107 and 116, in the reply filed on 05 March 2021 is acknowledged.  Applicant’s election of a combination of a pro-angiogenic factor and a vascular maturation factor, and VEGF-A and Ang-1 as the species of pro-angiogenic factor and vascular maturation factor, respectively, is also acknowledged. Claim 174 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 March 2021.
3.	The restriction requirement is still deemed proper and is therefore made FINAL.

Status of Application, Amendments, and/or Claims
4.	The Response filed on 05 March 2021 has been entered in full.  Claim 174 has been withdrawn as discussed supra.  Therefore, claims 5-6, 9, 18, 20-26, 30-32, 78-79, 82, 87-88, 93, 100, 105, 107, 116 and 174 are pending, and claims 5-6, 9, 18, 20-26, 30-32, 78-79, 82, 87-88, 93, 100, 105, 107 and 116 are the subject of this Office Action.



Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 17 January 2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 112, 1st Paragraph (Enablement)
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 5-6, 9, 18, 20-26, 30-32, 78-79, 82, 87-88, 93, 100, 105, 107 and 116 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
8.	The claims are drawn quite broadly to method for increasing choroidal/retinal perfusion, or promoting non-leaking or minimally-leaking choroidal/retinal revascularization, in a subject in need thereof, comprising: administering a formulation comprising a therapeutically effective amount of an angiogenesis factor to the subject in need of increased choroidal/retinal perfusion, or in need of non-leaking or minimally-leaking choroidal/retinal revascularization. The claims also recite wherein the angiogenesis factor is a pro-angiogenic factor and/or a vascular 
9.	The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of 
10.	The Specification teaches that both diabetic retinopathy (and similar diseases causing retinal capillary non-perfusion) and age-related macular degeneration, anti-VEGF therapy is used to treat the consequences of retinal ischemia induced by capillary non-perfusion. While anti-VEGF therapy is effective in these conditions, it does not treat the underlying ischemia resulting from capillary drop-out. Hence, repeated intravitreal injections of anti-VEGF agents are needed to manage ongoing retinal ischemia. An alternative therapy would be to correct the underlying capillary drop out in the retina and/or the choriocapillaris by revascularizing these damaged capillary beds. In other words, rather than relying on a temporary approach that suppresses the effects of VEGF, i.e. anti-angiogenic therapy, a preferred approach might be to actually promote revascularization (angiogenesis) of the retina and/or choriocapillaris using pro-angiogenic factor(s). Using this approach, the regions of capillary drop-out could be revascularized, which would reduce levels of VEGF and their visually disabling consequences, namely, macular exudation and neovascularization. Because macular exudation is so deleterious to vision, any revascularization of the retina or choroid capillary beds would have to be minimally- or non-leaking (i.e., mature) to prevent visual loss.  The Specification also teaches while VEGF is effective at promoting neovascularization, the new vessels are immature and hyper-permeable, similar to the vessels we observe in pathologic choroidal neovascularization with AMD.  Accordingly, the Specification asserts that providing additional growth factor(s), such as Ang-1 and PDGF, which promote maturation of neovascularization can promote formation of more mature neovascular networks.  Specifically, the Specification asserts that administration of a growth factor cocktail, comprising a pro-angiogenic factor such as VEGF-A, and a vascular 
11.	However, the instant specification does not teach how to increase choroidal/retinal perfusion, or promote non-leaking or minimally-leaking choroidal/retinal revascularization in an individual by administering an angiogenic factor and a vascular maturation factor, including VEGF-A and Ang-1.  The specification fails to disclose how to assess in vivo a pharmaceutically effective amount of a combination of VEGF-A and Ang-1, nor has it established that administering said factors would have any therapeutic benefit to the subject.  In the absence of this guidance, a practitioner would have to resort to a substantial amount of undue experimentation involving the variation in the amount and duration of administration of VEGF-A and Ang-1, and making a determination of whether a successful result was achieved.  The instant situation is analogous to that which was addressed in In re Colianni, 195 USPQ 150, (CCPA 1977), which held that:
	“a “[d]isclosure that calls for application of “sufficient” ultrasonic energy to practice claimed method of fusing bones but does not disclose what “sufficient” dosage of ultrasonic energy might be or how those skilled in the art might select appropriate intensity, frequency, and duration, and contains no specific examples or embodiment by way of illustration of how claimed method is to be practiced does not meet requirements of 35 U.S.C. 112 first paragraph”.


12.	The art teaches that angiogenesis is mediated by multiple positive angiogenic factors (e.g., VEGF, bFGF, PIGF, PDGF, TGF-β, IL-8, angiopoietin, and TNF-α, for example) and negative angiogenic factors (endostatin, angiostatin, IL-1, IL-4, IL-12, IL-18, and thrombospondin, for example) (Benouchan et al. Intl. J. Oncology. 27:563-571, 2005).  The art also teaches that, while in normal physiological angiogenesis, such as wound healing and the female reproductive cycle, 

13.	In the instant case, there are no working examples presented in the instant specification that describe the successful increase in choroidal/retinal perfusion, or promotion of non-leaking or minimally-leaking choroidal/retinal revascularization in an individual by administering an angiogenic factor and a vascular maturation factor, including VEGF-A and Ang-1.  Therefore, without this guidance, one skilled in the art would not know, with any level of predictability, that the administration of an undetermined amount of VEGF-A and Ang-1 would lead to the claimed therapy.
14.	A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentech, Inc, v. Novo Nordisk, 42 USPQ 2d 100, (CAFC 1997), the court held that:
“[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”, and that “[t]ossing out the mere germ of an idea does not constitute enabling disclosure”.  The court further stated that “when there is no disclosure of any 

15.	In view of the teachings of the relevant art, one skilled in the art would not know, with any level of predictability, that administration of VEGF-A and Ang-1 would lead to an increase in choroidal/retinal perfusion, or promote non-leaking or minimally-leaking choroidal/retinal revascularization in an individual in need thereof.  Thus, in view of the lack of teachings and unpredictability of the art set forth above, and the lack of working examples, it would require undue experimentation and making a substantial inventive contribution for the skilled artisan to discover how to use the Applicants’ invention in its full scope.

Summary
16.	No claim is allowed.

Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON M LOCKARD/Examiner, Art Unit 1647                                                                                                                                                                                                        March 21, 2021